Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 15-BG-983

IN RE: TAWANA D. SHEPHARD
                      Respondent.
Bar Registration No. 486834                              BDN: 179-15

BEFORE:       Fisher, Associate Judge, and Nebeker and Reid, Senior Judges.

                                      ORDER
                             (FILED - December 17, 2015)

        On consideration of the certified opinion of the Court of Appeals of Maryland
disbarring respondent from the practice of law in that jurisdiction, see Attorney
Grievance Comm’n of Maryland v. Shephard, 119 A.3d 765 (Md. 2015), this court’s
September 21, 2015, order directing respondent to show cause why reciprocal
discipline should not be imposed, the response of respondent, the statement of Bar
Counsel regarding reciprocal discipline, and it appearing that respondent has failed
to file the affidavit required by D.C. Bar R. XI, §14 (g), it is

       ORDERED that Tawana D. Shephard is hereby disbarred from the practice of
law in this jurisdiction. To the extent respondent challenges imposition of reciprocal
discipline by attempting to re-litigate the discipline imposed by the state of Maryland,
such a challenge is improper in reciprocal disciplinary proceedings, see In re
Zdravkovich, 831 A.2d 964, 969 (D.C. 2003) (“Put simply, reciprocal discipline
proceedings are not a forum to reargue the foreign discipline.”). Further, respondent
failed to address in her response to the court’s order the additional findings that she
had extensively engaged in the unauthorized practice of law in the state of Maryland
and why reciprocal discipline should not be imposed based on that finding. It is

       FURTHER ORDERED that for purposes of reinstatement respondent’s period
of disbarment will not begin to run until such time as she files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14 (g).

                                           PER CURIAM